Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
The Applicants’ response to the office action filed on 13 December 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.

	
Status of the Application
 	Claims 3, 7-10, 12, 20 and 24-34 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Monforte, Srinivasan et al., Sista and Link et al.
Claims 3, 7, 10, 12, 20 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monforte (WO2007140015) in view of Srinivasan et al. (US20070275415), Sista 2007 (Doctoral Thesis (March 2007 )“Development of a Digital Microfluidic Lab-on-a-Chip for Automated Immunoassay with Magnetically Responsive Beads” Retrieved from the Florida State University Graduate School Digital Library)  and Link et al. (WO2007081385).

Monforte further teaches a polypeptide is the biomolecule of interest and the detection reagent is an antibody that is specific for a target cell protein and is bound to a bead (e.g. para 0017, pg. 5-6; para 0024, pg. 8). They also teach a composition comprising a plurality of droplets, each droplet comprising a cell and an antibody that is specific for a target cell protein conjugated to a bead (e.g. in para 0028,pg. 9; one bead per droplet as in Fig. 1B).
Monforte teaches their emulsions are used for ELISA assays (e.g. para 0194, pg. 56; para 0203, pg. 59). For example, Monforte teaches one embodiment wherein cells are combined with primary antibodies that target cell surface proteins of interest and subsequently with secondary reporter antibodies that have specificity for the primary antibodies, resulting in a collection of cells that are combined with primary antibodies and secondary antibodies and are partitioned in aqueous droplets to facilitate target biomolecule detection (e.g. para 0196-0200, pg. 57-58).
Monforte teaches their compositions are used in microfluidic methods, yielding partitioned aqueous reaction volumes in an immiscible carrier fluid wherein each aqueous volume comprises a cell and a binding reagent, wherein the binding reagent is an antibody that is specific for a target cell protein and is bound to a bead (e.g. para 0017, pg. 5-6; para 0024, pg. 8; para 0028, pg. 9). In an embodiment, a continuous aqueous flow comprising cells and binding 
Furthermore, Monforte teaches introducing a third phase possessing a second biochemical assay reagent is merged with the partitioned aqueous droplets comprising a cell and reagents in a flow channel (e.g. para 0018, pg. 6; reagents include secondary antibodies as in para 0044, pg. 13; In some embodiments, the aqueous solution further comprises one or more reagents for assaying a biomolecule associated with the cell(i.e. cell and binding reagent comprising antibody conjugated beads), and the partitioned aqueous solution is termed a partitioned aqueous reaction volume as in para 0085, pg. 24-25; Reagents can also be added to existing vesicles post formation by the merger of a second population of vesicles that contain the reagents, thereby delivering the reagents to the vesicles comprising the cells as in para 0112-0113, pg. 32-33; antibody reagents conjugated to beads as in para 0116, pg. 34;para 0226, pg. 66; para 0230, pg. 67;  para 0239-0240, pg.70-71; Fig. 3A).
Furthermore, Monforte teaches reagents that are used to assay polypeptides, including target-specific antibodies, fluorescently labelled antibodies, antibody-enzyme conjugates and antibody-bead conjugates  (e.g. para 0116, pg. 34; fluorescent labels as in para 0173, pg. 50-51) and teaches contacting cells with fluorescently labeled antibodies is known in the art (e.g. para 0195, pg. 56-57).
Furthermore, Monforte teaches their emulsions comprise an immiscible carrier fluid that is an oil containing surfactants (e.g. para 0013, pg. 5; para 0020, pg. 7; para 0036-0037, pg. 11).

Therefore, Monforte renders obvious the limitations: An emulsion library comprising: a plurality of aqueous droplets within an immiscible oil comprising at least one surfactant (e.g. para 0013, pg. 5; para 0020, pg. 7; para 0036-0037, pg. 11) as required by claim 3.
Furthermore, Monforte renders obvious the limitations: wherein each droplet is uniform in size (e.g. para 0081,pg. 23) and comprises one bead(i.e. one bead as in para 0028, pg. 8; Fig. 1B), wherein the bead is specific for the target and is  linked to a first antibody that binds to the target(e.g. an antibody that is specific for a target cell protein and is bound to a bead as in para 0017,pg. 5-6; para 0024,pg. 8; compositions comprising a comprising a plurality of droplets, each droplet comprising a cell and an antibody that is specific for a target cell protein conjugated to a bead as in para 0028,pg. 9) as required by claim 3.
As noted above, Monforte teach emulsions wherein each droplet comprises a cell, a single bead and an antibody, wherein the antibody that targets a cell surface protein and a secondary antibody that targets this primary antibody in an embodiment depicting an ELISA assay (e.g. para 0196-0200, pg. 57-58).
 However, Monforte does not teach the requirement of a first antibody having specificity for an antigen; and the bead linked to a second antibody having specificity for the same antigen, wherein the droplets also do not contain sample. Furthermore, Monforte teaches surfactants (e.g. para 0013, pg. 5; para 0020, pg. 7; para 0036-0037, pg. 11) but does not expressly teach forming a stable droplet population.
claim 3: 
At the time the claimed invention was made, Srinivasan et al. teach a microfluidic system comprising providing aqueous droplets in an oil carrier fluid comprising surfactant for generating droplet-based sandwich ELISA assays in which droplets containing bead-conjugated primary antibodies (i.e. capture antibody) are merged with droplets comprising target analyte and subsequently droplets comprising  enzyme-conjugated secondary antibodies that are detectable (i.e. reporter antibody) (e.g. entire Srinivasan reference and especially para 0013, pg. 2; para 0254,pg. 23; para 0395-0396,pg. 34; para 0398,pg. 35; para 0402, pg. 35; filler fluid comprises surfactant as in para 0411-0412,pg. 36; para 0205- 0227, pg. 19-21). 
 Furthermore, like Monforte, Srinivasan et al. disclose a system including one bead per droplet, wherein the beads are magnetically responsive (e.g. para 0363, pg. 31).
Additionally, Srinivasan et al. teach the reporter antibody binds to a different epitope on the target analyte from the epitope that binds the capture antibody (e.g. para 0223, pg. 20). 
Furthermore, in an embodiment, Srinivasan et al. teach droplets comprising one bead conjugated with one unique reagent which are combined with sample droplets in a multiplexed analysis (e.g. For example, the droplet microactuator may include multiple surfaces(i.e. beads), each comprising a specific antibody. A single sample droplet may be manipulated to come into contact with these antibodies … sequentially, as the droplet is transported across the antibody regions … In another embodiment, the droplet microactuator includes spatially separated 
 Like Srinivasan et al., Sista teaches a method comprising discrete droplets comprising a mixture of different antibodies.
It is further noted that Sista teaches providing discrete aqueous droplets comprising antibody-associated reagents, i.e. an anti-insulin antibody coupled with a magnetically responsive bead and an anti-insulin antibody labeled with ALP (i.e. alkaline phosphatase) enzyme and a blocking IgG (e.g. 1st para, section 5.5.3, pg. 77; 1st para, section 5.5.4, pg. 80). 
In a different embodiment, Sista teaches providing discrete droplets comprising magnetic beads labeled with anti-IL-6 antibody, anti-IL-6 antibody labeled with ALP and blocking IgG  prior to adding sample (e.g. 3l reaction mixture prior to adding sample as in 1st para, Methods section, pg. 90). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the emulsions of Monforte to include magnetic beads as well as two different antibodies that bind to two different epitopes of the same target antigen as taught by Srinivasan et al. wherein the set of droplets  comprise reagents and do not comprise sample as taught by Sista because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of an emulsion library.


Therefore, the combined teachings of Monforte, Srinivasan and Sista render obvious the limitations: An emulsion library comprising: a plurality of aqueous droplets within an immiscible oil comprising at least one surfactant, wherein each droplet is uniform in size and most of the droplets comprise: one bead comprising an optical label specific for a target, wherein the bead is linked to a first antibody that binds to the target; and a second enzyme-linked antibody that binds to the target, wherein the droplets do not include the target as required by claim 3.
	Furthermore, as both Srinivasan et al. and Sista teach magnetic beads, the combined teachings of Monforte, Srinivasan and Sista render obvious claim 24.
The combined teachings of Monforte, Srinivasan et al. and Sista  teach compositions comprising a plurality of discrete droplets comprising a bead and a mixture of different, i.e. primary and secondary, antibodies wherein each bead is specific for a target. 
However, they do not expressly teach a bead comprising an optical label and conditions for forming a stable droplet population as required by claim 3.    
 wherein the droplets do not coalesce during storage as recited in claim 3:
These limitations recite intended use of the claimed emulsion library, i.e. capable of storage without coalescing. Therefore, these limitations are interpreted to require the structural characteristic of droplet stability that is capable of performing the intended uses of storage without coalescing spontaneously and of preventing cross-contamination of antibody pairs.
At the time the invention was made, Link et al. teach a water in oil emulsion (e.g. lines 18-20, pg. 9; lines 30-34, pg. 26) comprising enzyme conjugated antibodies (e.g. lines 7-17, pg. 6) in which the carrier fluid is a fluorocarbon oil that may contain a fluorosurfactant (e.g. lines 18-20, pg. 9; line 15, pg. 26; lines 28-30, pg. 27).
 Furthermore, Link et al. teach surfactants are used to stabilize emulsions and prevent coalescing (e.g. lines 28-34, pg. 27-lines 1-13, pg. 28). Link et al. teach using surfactant to generate mixed droplet populations, wherein droplets remain stable and have no detectable diffusion between droplets for at least 1 month (e.g. lines 12-23, pg. 78).
Link et al. also teach emulsions comprising beads and antibodies (e.g. lines 31-33, pg. 52). Furthermore, Link et al. teach that the beads can be labeled with fluorescent dyes to facilitate sorting (e.g. lines 27-34, pg. 43). 
Furthermore, Link et al. teach kits comprising emulsions comprising antibody reagents that are store in vials (e.g. reagents included within the kit are uniquely labeled emulsions containing tissues, cells, particles, proteins, antibodies, amino acids, nucleotides, small molecules, substrates, and/or pharmaceuticals… reagents may be provided in pre-measured

As noted above, Monforte, Srinivasan et al. and Sista all teach emulsion-based analysis of target molecules. It is further noted that Monforte teach their emulsion compositions can be used for multiplexed biomolecule analysis comprising employing multiple dyes (e.g. para 0212-0213, pg. 61-62, Monforte). Furthermore, Srinivasan et al. also teach employing their emulsions for multiplexed biomolecule analysis (e.g. para 0259, pg. 24, Srinivasan).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the compositions of Monforte, Srinivasan et al. and Sista to include providing conditions that allow the generation of stable droplets that are capable of storage without coalescing spontaneously wherein the emulsions are stored in vials   as taught by Link et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of an emulsion library as required by the claimed invention.
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the compositions of Monforte, Srinivasan et al. and Sista to include an emulsion wherein beads are differentially labeled with fluorescent dyes as taught by Link et al. as a skilled artisan would have recognized the modification of  the target-specific beads of Monforte to include  different labels as taught by  Link et al. would result in an emulsion library  comprising beads comprising optical labels that are specific for a target and  that better facilitates multiplexed antibody binding analysis. 
 wherein the stable aqueous droplets do not coalesce during storage as required by claim 3.
Furthermore, as Link et al. teach beads labelled with different fluorescent dyes (e.g. lines 27-34, pg. 43), the combined teachings of Monforte, Srinivasan, Sista and Link et al. render obvious the limitation: a bead comprising an optical label as recited in claim 3.    
Furthermore, as Link et al. teach droplet diameter of less than 40 -100 m (e.g. lines 1-4, pg. 22; lines 7-16, pg. 90; Fig. 19), the combined teachings of Monforte, Srinivasan, Sista and Link et al. make obvious the limitation: wherein each droplet is less than 100 m as recited in claim 7.
As Link et al. teach droplet stability for at least 1 month (e.g. lines 12-23, pg. 78), the combined teachings of Monforte, Srinivasan, Sista and Link et al. make obvious the limitation: wherein the emulsion library is stable for at least 30 days as recited in claim 10.
As Link et al. teach beads labelled with fluorescent dyes (e.g. lines 27-34, pg. 43), the combined teachings of Monforte, Srinivasan, Sista and Link et al. make obvious the limitation: wherein said label can be detected by fluorescence intensity as recited in claim 12.
claim 20.

Monforte, Srinivasan et al., Sista, Link et al. and Holtze et al.
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monforte, Srinivasan et al., Sista and Link et al. as applied to claims  3, 7, 10, 12, 20 and 24 above, and further in view of Holtze et al. (WO2008021123).
The teachings of Monforte, Srinivasan et al., Sista and Link et al. as applied in the previous rejection above are incorporated in this rejection.
Monforte, Srinivasan et al., Sista and Link et al. teach a stable emulsion comprising aqueous droplets in fluorocarbon oil emulsion comprising a fluorosurfactant comprising different antibodies. However, they do not expressly teach claims 8 and 9.
Like Link, Holtze et al. teach fluorosurfactants that stabilize emulsions (e.g. 1st para, Summary of the Invention, pg. 1). In particular, Holtze et al. teach a fluorosurfactant comprising a PEG entity flanked by PFPE blocks (e.g. item 1, pg. 45). Therefore, they teach the limitation: wherein the fluorosurfactant is a block copolymer consisting of one or more perfluorinated polyether (PFPE) blocks and one or more polyethylene glycol (PEG) blocks as recited in claim 8.
Holtze et al. also teach the limitation: wherein the fluorosurfactant is a triblock copolymer consisting of a PEG center block covalently bound to two PFPE blocks by amide linking groups as recited in claim 9.
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Monforte, Srinivasan et al., Sista and Link et al. to include a triblock copolymer as taught by Holtze et al. as a skilled artisan would have recognized the simple substitution for one fluorosurfactant as taught by Link et al. for another would yield the predictable result of an emulsion library.

Monforte, Srinivasan et al., Sista, Link et al. and Winther et al.
Claims 25-27, 31 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monforte (WO2007140015) in view of Srinivasan et al. (US20070275415); Sista 2007 (Doctoral Thesis (March 2007)“Development of a Digital Microfluidic Lab-on-a-Chip for Automated Immunoassay with Magnetically Responsive Beads” Retrieved from the Florida State University Graduate School Digital Library); Link et al. (WO2007081385) and Winther et al. (US20050208529).
Monforte teaches providing an aqueous solution comprising a plurality of bacterial cells (e.g. para 0096, pg.28) and at least one reagent which binds the cells; combining the aqueous suspension with the immiscible second solution resulting in the formation of aqueous vesicles, i.e. aqueous droplets, wherein each vesicle comprises one cell and binding reagent (e.g. para 0008-0009, pg. 3; para 0011-0013, pg. 4-5; para 0139-0143, pg. 40-41; Fig. 1). 
Monforte further teaches a polypeptide is the biomolecule of interest and the detection reagent is an antibody that is specific for a target cell protein and is bound to a bead (e.g. para 0017, pg. 5-6; para 0024, pg. 8). They also teach a composition comprising a plurality of 
Monforte teaches their emulsions are used for ELISA assays (e.g. para 0194, pg. 56; para 0203, pg. 59). For example, Monforte teaches one embodiment wherein cells are combined with primary antibodies that target cell surface proteins of interest and subsequently with secondary reporter antibodies that have specificity for the primary antibodies, resulting in a collection of cells that are combined with primary antibodies and secondary antibodies and are partitioned in aqueous droplets to facilitate target biomolecule detection (e.g. para 0196-0200, pg. 57-58).
Monforte teaches their compositions are used in microfluidic methods, yielding partitioned aqueous reaction volumes in an immiscible carrier fluid wherein each aqueous volume comprises a cell and a binding reagent, wherein the binding reagent is an antibody that is specific for a target cell protein and is bound to a bead (e.g. para 0017, pg. 5-6; para 0024, pg. 8; para 0028, pg. 9). In an embodiment, a continuous aqueous flow comprising cells and binding reagents moves through a channel prior to the introduction of an immiscible liquid to generate droplets comprising a cell and binding reagents, i.e. antibody-conjugated beads. 
Furthermore, Monforte teaches introducing a third phase possessing a second biochemical assay reagent is merged with the partitioned aqueous droplets comprising a cell and reagents in a flow channel (e.g. para 0018, pg. 6; reagents include secondary antibodies as in para 0044, pg. 13; In some embodiments, the aqueous solution further comprises one or more reagents for assaying a biomolecule associated with the cell(i.e. cell and binding reagent comprising antibody conjugated beads), and the partitioned aqueous solution is termed a 
Furthermore, Monforte teaches reagents that are used to assay polypeptides, including target-specific antibodies, fluorescently labelled antibodies, antibody-enzyme conjugates and antibody-bead conjugates  (e.g. para 0116, pg. 34; fluorescent labels as in para 0173, pg. 50-51) and teaches contacting cells with fluorescently labeled antibodies is known in the art (e.g. para 0195, pg. 56-57).
Furthermore, Monforte teaches their emulsions comprise an immiscible carrier fluid that is an oil containing surfactants (e.g. para 0013, pg. 5; para 0020, pg. 7; para 0036-0037, pg. 11).
Furthermore, Monforte teaches the droplet volumes are less than 1 nL (e.g. para 0269, pg. 80) and greater than 10 microns in size (e.g. para 281, pg. 84).Monforte also teaches the droplets are uniform in size (e.g. para 0081, pg. 23).
Therefore, Monforte renders obvious the limitations: An emulsion library comprising: a plurality of aqueous droplets within an immiscible oil comprising at least one surfactant (e.g. para 0013, pg. 5; para 0020, pg. 7; para 0036-0037, pg. 11) as required by claim 25.
Furthermore, Monforte renders obvious the limitations: wherein each droplet is uniform in size (e.g. para 0081,pg. 23) and most of the droplets comprise exactly one bead (i.e. one bead as in para 0028, pg. 8; Fig. 1B), wherein the bead is specific for the target and is  claim 25.
As noted above, Monforte teach emulsions wherein each droplet comprises a cell, a single bead and an antibody, wherein the antibody that targets a cell surface protein and a secondary antibody that targets this primary antibody in an embodiment depicting an ELISA assay (e.g. para 0196-0200, pg. 57-58).
 However, Monforte does not teach the requirement of a first antibody having specificity for an antigen; and the bead linked to a second antibody having specificity for the same antigen. Furthermore, Monforte teaches surfactants (e.g. para 0013, pg. 5; para 0020, pg. 7; para 0036-0037, pg. 11) but does not expressly teach forming a stable droplet population.
Regarding the requirement of droplets that comprise: exactly one bead comprising an optical label specific for a target, wherein the bead is linked to a first antibody that binds to the target; and a second antibody that binds to the target, wherein the second antibody is linked to streptavidin or biotin, wherein the emulsion library is useful for an ELISA assay to detect an antigen from a sample but the droplets do not contain the antigen or the sample as recited in claim 25:
At the time the claimed invention was made, Srinivasan et al. teach a microfluidic system comprising providing aqueous droplets in an oil carrier fluid comprising surfactant for generating droplet-based sandwich ELISA assays in which droplets containing bead-conjugated 
 Furthermore, like Monforte, Srinivasan et al. disclose a system including one bead per droplet, wherein the beads are magnetically responsive (e.g. para 0363, pg. 31).
Additionally, Srinivasan et al. teach the reporter antibody binds to a different epitope on the target analyte from the epitope that binds the capture antibody (e.g. para 0223, pg. 20). 
Furthermore, in an embodiment, Srinivasan et al. teach droplets comprising sample are combined with individual droplets, wherein each individual droplet comprises one bead conjugated with one unique reagent, in a multiplexed analysis (e.g. For example, the droplet microactuator may include multiple surfaces(i.e. beads), each comprising a specific antibody. A single sample droplet may be manipulated to come into contact with these antibodies … sequentially, as the droplet is transported across the antibody regions … In another embodiment, the droplet microactuator includes spatially separated beads, each bead …having a unique antibody... Sample droplets and/or bead containing droplets may be manipulated using droplet operations in order to contact a sample droplet with each of the beads as recited in para 0259, pg. 24).
Like Srinivasan et al., Sista teaches a method comprising discrete droplets comprising a mixture of different antibodies.

In a different embodiment, Sista teaches providing discrete droplets comprising magnetic beads labeled with anti-IL-6 antibody, anti-IL-6 antibody labeled with ALP and blocking IgG  prior to adding sample (e.g. 3l reaction mixture prior to adding sample as in 1st para, Methods section, pg. 90). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the emulsions of Monforte to include magnetic beads as well as two different antibodies that bind to two different epitopes of the same target antigen as taught by Srinivasan et al. wherein the set of droplets  comprise reagents and do not comprise sample as taught by Sista because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of an emulsion library.
Furthermore, a skilled artisan would have recognized the simple substitution of primary antibody and a secondary antibody that facilitates one type of ELISA as taught by Monforte for two different antibodies that bind the same target as required by a different type of ELISA as taught by Srinivasan et al. wherein the antibody reagents reside without sample in a discrete droplet as taught by Sista would yield the predictable result of an emulsion library where each droplet comprises different antibodies for performing an ELISA to detect the presence of a 
Therefore, the combined teachings of Monforte, Srinivasan and Sista render obvious the limitations: An emulsion library comprising: a plurality of aqueous droplets within an immiscible oil comprising at least one surfactant, wherein each droplet is uniform in size and most droplets comprise: exactly one bead comprising an optical label specific for a target, wherein the bead is linked to a first antibody that binds to the target; and a second antibody that binds to the target, wherein the second antibody 1s linked to streptavidin or biotin, wherein the emulsion library is useful for an ELISA assay to detect an antigen from a sample but the droplets do not contain the antigen or the sample as required by claim 25.
	Furthermore, the combined teachings of Monforte, Srinivasan and Sista render obvious claim 26.
The combined teachings of Monforte, Srinivasan and Sista teach compositions comprising a plurality of discrete droplets comprising a bead and a mixture of different, i.e. primary and secondary, antibodies wherein each bead is specific for a target. 
However, they do not expressly teach beads comprising an optical label and conditions for forming a stable droplet population as required by claim 25.    
At the time the invention was made, Link et al. teach a water in oil emulsion (e.g. lines 18-20, pg. 9; lines 30-34, pg. 26) comprising enzyme conjugated antibodies (e.g. lines 7-17, pg. 6) in which the carrier fluid is a fluorocarbon oil that may contain a fluorosurfactant (e.g. lines 18-20, pg. 9; line 15, pg. 26; lines 28-30, pg. 27).

Link et al. also teach emulsions comprising beads and antibodies (e.g. lines 31-33, pg. 52). Furthermore, Link et al. teach that the beads can be labeled with fluorescent dyes to facilitate sorting (e.g. lines 27-34, pg. 43). 
Furthermore, Link et al. teach kits comprising emulsions comprising antibody reagents that are store in vials (e.g. reagents included within the kit are uniquely labeled emulsions containing tissues, cells, particles, proteins, antibodies, amino acids, nucleotides, small molecules, substrates, and/or pharmaceuticals… reagents may be provided in pre-measured
container (e.g., vials or ampoules) as in lines 31-34,pg. 52).
As noted above, Monforte, Srinivasan et al. and Sista all teach emulsion-based analysis of target molecules. It is further noted that Monforte teach their emulsion compositions can be used for multiplexed biomolecule analysis comprising employing multiple dyes (e.g. para 0212-0213, pg. 61-62, Monforte). Furthermore, Srinivasan et al. also teach employing their emulsions for multiplexed biomolecule analysis (e.g. para 0259, pg. 24, Srinivasan).
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Monforte, Srinivasan et al. and Sista to include beads comprising an optical label and providing conditions that allow the generation of stable droplets that are capable of storage without coalescing spontaneously wherein the emulsions are stored in vials as taught by Link et al. because these claim elements 
Therefore, the combined teachings of Monforte, Srinivasan et al., Sista and Link et al. render obvious the limitations: An emulsion library comprising: a plurality of stable aqueous droplets within an immiscible oil comprising at least one surfactant as required by claim 25.
Furthermore, as Link et al. teach beads labelled with different fluorescent dyes (e.g. lines 27-34, pg. 43), the combined teachings of Monforte, Srinivasan et al., Sista and Link et al. render obvious the limitations: a bead comprising an optical label as recited in claim 25.    
Therefore, the combined teachings of Monforte, Srinivasan et al., Sista and Link et al. teach a stable emulsion comprising aqueous droplets comprising different antibodies in fluorocarbon oil emulsion comprising a fluorosurfactant.
Furthermore, both Srinivasan et al. and Sista teach a system for target analysis comprising providing antibody coupled to an enzyme (e.g. a reporter antibody is conjugated to an enzyme as in para 0210-0226, pg. 19-20).  
However, the combined teachings of Monforte, Srinivasan et al., Sista and Link et al. do not expressly teach the limitation: wherein the second antibody is linked to streptavidin or biotin as required by claim 25.
At the time the invention was made, Winther et al. teach that it is known in the art to provide secondary antibody comprising a biotin moiety that is coupled with streptavidin conjugated to an enzyme ( e.g. para 0007,pg. 1).
claim 25.
Therefore, as both Srinivasan et al. and Winther et al. both teach conjugates  of secondary antibody coupled to enzyme, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the compositions of Monforte, Srinivasan et al., Sista  and Link et al. to include secondary antibody coupled to enzyme through biotin-streptavidin pairing as taught by Winther et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of an emulsion library as required by the claimed invention.
Furthermore, as Srinivasan et al. teach droplet-based sandwich ELISA assays in which droplets containing bead-conjugated primary antibodies (i.e. capture antibody) are merged with droplets comprising target analyte and subsequently droplets comprising  enzyme-conjugated secondary antibodies that are detectable( i.e. reporter antibody)  (e.g. entire Srinivasan reference and especially para 0205- 0227, pg. 19-21), the combined teachings of Monforte, Srinivasan et al., Sista,  Link et al., and Winther et al. render obvious the limitations: emulsion library of claim 25, wherein the first antibody and the second antibody form an enzyme-linked immunosorbent assay (ELISA) sandwich when the aqueous droplets are introduced to a sample comprising an antigen and an enzyme linked to biotin or streptavidin as required by claim 27.
 reagents may be provided in pre-measured
container (e.g., vials or ampoules) as in lines 31-34,pg. 52), the combined teachings of Monforte, Srinivasan et al., Sista, Link et al., and Winther et al. render obvious claim 31.
Furthermore, as Link et al. teach analysis of tumor samples using droplet based methods is known in the art (e.g. lines 25-34,pg. 83), the combined teachings of Monforte, Srinivasan et al., Sista, Link et al., and Winther et al. render obvious claim 34.    

Monforte, Srinivasan et al., Sista, Link et al., Winther et al. and Holtze et al.
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monforte, Srinivasan et al., Sista, Link et al., and Winther et al. as applied to claims 25-27, 31 and 34 above, and further in view of Holtze et al. (WO2008021123).
The combined teachings of Monforte, Srinivasan et al., Sista, Link et al., and Winther et al. as applied in the previous rejection above are incorporated in this rejection.
The combined teachings of Monforte, Srinivasan et al., Sista, Link et al., and Winther et al. teach a stable emulsion comprising aqueous droplets in fluorocarbon oil emulsion comprising a fluorosurfactant comprising different antibodies. However, they do not expressly teach claim 28.
 such that the stable aqueous droplets are capable of storage for at least 30 days at temperature between about -70 and 95 degrees C without coalescing spontaneously with droplet stability that prevents cross contamination of antibody pairs as recited in claim 28:
These limitations recite intended use of the claimed emulsion library, i.e. capable of storage without coalescing spontaneously and preventing cross-contamination of antibody pairs. Therefore, these limitations are interpreted to require the structural characteristic of droplet stability that is capable of performing the intended uses of storage without coalescing spontaneously and of preventing cross-contamination of antibody pairs.
As noted above, Link et al. teach a water in oil emulsion (e.g. lines 18-20, pg. 9; lines 30-34, pg. 26) comprising enzyme-conjugated antibodies (e.g. lines 7-17, pg. 6) in which the carrier fluid is a fluorocarbon oil that may contain a fluorosurfactant (e.g. lines 18-20, pg. 9; line 15, pg. 26; lines 28-30, pg. 27).
Furthermore, Link et al. teach surfactants are used to stabilize emulsions and prevent coalescing (e.g. lines 28-34, pg. 27-lines 1-13, pg. 28). Link et al. teach using surfactant to generate mixed droplet populations, wherein droplets remain stable and have no detectable diffusion between droplets for at least 1 month (e.g. lines 12-23, pg. 78).
Like Link, Holtze et al. teach fluorosurfactants that stabilize emulsions (e.g. 1st para, Summary of the Invention, pg. 1). In particular, Holtze et al. teach a fluorosurfactant comprising a PEG entity flanked by PFPE blocks (e.g. item 1, pg. 45). Furthermore, Holtze et al. teach the emulsions of their invention are stable without coalescing for at least 2 months at 25°C (e.g. 2nd para, pg. 9).

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the composition of the combined teachings of Monforte, Srinivasan et al., Sista, Link et al., and Winther et al. comprising a population of stable droplets that are capable of storage without coalescing spontaneously  and to include a fluorosurfactant comprising a triblock copolymer such as a PEG entity flanked by PFPE blocks which facilitates providing emulsions that are stable for at least 30 days at 25°C without coalescing as taught by Holtze et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of an emulsion library as required by the claimed invention.
Therefore, the combined teachings of Monforte, Srinivasan et al., Sista, Link et al., Winther et al. and Holtze et al. render obvious the limitations: The emulsion library of claim 25, wherein the surfactant is a block copolymer consisting of one or more perfluorinated polyether (PFPE) blocks and one or more polyethylene glycol (PEG) blocks such that the stable aqueous droplets are capable of storage for at least 30 days at temperature between about -70 and 95 degrees C without coalescing spontaneously with droplet stability that prevents cross contamination of antibody pairs as required by claim 28.


Allowable Subject Matter
Claims 30, 32 and 33 are free of the prior art. Claims 30, 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Terminal Disclaimer
The terminal disclaimer filed on 13 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/105,042 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants present arguments that the previously cited art do not teach the instant invention because these references teach an emulsion library that also contains sample. Applicants also argue that Link et al., Winther et al. and Holtze et al. do not cure these deficiencies. These arguments are not persuasive.
 As noted above, Sista teaches droplets comprising antibody reagents that are without sample as recited in the instant claims are known in the art. Therefore, this teaching is applied in the current rejections. Furthermore, as the terminal disclaimer filed on 13 December 2021 is approved, the double patenting rejection over Application Number 16/105,042 is withdrawn.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                     /SAHANA S KAUP/Primary Examiner, Art Unit 1639